


Exhibit 10.27

 

Execution

 

FIRST AMENDMENT TO LEASE #4

 

(17375 Hall Rd., Macomb, MI)

 

THIS FIRST AMENDMENT TO LEASE #4 (this “First Amendment”‘) is made this 31 day
of March, 2015, between Theriac-Macomb, LLC, a Florida limited liability company
(the “Landlord”); and Michigan Radiation Therapy Management Services, Inc., a
Michigan corporation (the “Tenant”).

 

WHEREAS, the parties entered into that certain Lease #4 dated December 20, 2012
(the “Lease”) for the lease of the premises located at 17375 Hall Road, Macomb
Township, Michigan (the “Premises”); and

 

WHEREAS, the parties desire to amend the Lease as set forth below.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Lease as follows:

 

1.                                      Rent Reduction. Commencing on April 1,
2015, the Minimum Rent for the Initial Term described in Section 2 of the Lease
shall decrease to One Hundred Thousand Six Hundred Forty-One and 84/100 Dollars
($100,641.84) per annum. The Additional Rent and annual increases thereof shall
remain unchanged.

 

2.                                      Ratification. Except as herein amended,
all of the terms and conditions of the Lease are ratified and confirmed and
shall remain in full force and effect.

 

3.                                      Counterparts; Facsimile Signatures. This
First Amendment may be executed in counterparts. A facsimile signature or a
signature transmitted via e-mail hereon shall be considered for all purposes as
an original.

 

(SIGNATURES ON FOLLOWING PAGE)

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Lease #4 has been executed and
delivered the day and year first above written.

 

WITNESSES TO LESSOR:

 

LANDLORD:

 

 

 

 

 

 

 

 

THERIAC-MACOMB, LLC

 

 

a Florida limited liability company

 

 

 

 

 

 

/s/ Karen B. Ankney

 

By:

/s/ James Bunnell

Print:

Karen B. Ankney

 

Print:

James Bunnell

/s/ Chris Feuerbach

 

Its:

Authorized Agent

Print:

Chris Feuerbach

 

 

 

 

 

 

 

 

 

WITNESSES TO LESSEE:

 

TENANT:

 

 

 

 

 

Michigan Radiation Therapy Management
Services, Inc., a Michigan corporation

 

 

 

 

 

 

/s/ Karen B. Ankney

 

By:

/s/ Richard Lewis

Print:

Karen B. Ankney

 

Print:

Richard Lewis

/s/ Christine A. Hobot

 

Its:

Vice President

Print:

Christine A. Hobot

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

LEASE #4

 

(Macomb, MI)

 

This “Lease #4” is entered into as of the 20th day of December, 2012 (the
“Effective Date”) between Theriac - Macomb, LLC, a Florida limited liability
company (“Landlord”), and Michigan Radiation Therapy Management Services, Inc.,
a Michigan corporation (“Tenant”), for the premises identified on Schedule 1
(the “Premises”) and improvements thereon (the “Facility”) within the building
with a street address of 17375 Hall Road, Macomb Township, Michigan (the
“Building”) located on the real property more particularly described on attached
Exhibit A (the “Property”), such Premises and Facility used as a radiation or
oncology related medical office (as such utilization may be changed pursuant to
Section 7.1(a) and collectively, the “Business”). Pursuant to its concurrent
Guaranty, Radiation Therapy Services, Inc., a Florida corporation (“Guarantor”)
has guaranteed Tenant’s obligations hereunder. In consideration of the mutual
covenants, conditions and agreements set forth herein, Landlord hereby leases
the Premises to Tenant for the Term upon the terms and conditions provided
below. Certain capitalized terms used in this Lease are defined on Exhibit D.

 

RECOGNITION OF LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

 

Tenant and Landlord each acknowledge and agree that the terms and conditions of
this Lease shall be uniformly applied to the Facility and the Premises. The
Minimum Rent, Additional Rent, other amounts payable hereunder and all other
provisions contained herein have been negotiated and agreed upon based on the
intent to lease the entirety of the Premises as a single and inseparable
transaction pursuant to this Lease.

 

Tenant and Guarantor each acknowledge and agree that Landlord is entering into
this Lease as an accommodation to Tenant and Guarantor. Tenant and Guarantor, in
order to induce Landlord to enter into this Lease, to the extent permitted by
law:

 

A.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that the statements set forth in the
first sentence of this Section are true, correct and complete;

 

B.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Lease is a new and de novo
lease, which supersedes and replaces in its entirety any existing or prior
occupancy lease between the Tenant and the Landlord or between any of the
entities comprising Tenant and any of the entities comprising Landlord that may
have existed prior to the date hereof; and

 

C.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Lease is a single lease
pursuant to which the collective Premises are demised to the Tenant pursuant to
the terms and conditions of this Lease;

 

With respect to this Lease and exercise of the rights of Tenant and discharge of
the duties and obligations of Tenant with respect to the Facility and Premises
occupied by Tenant, Tenant hereby appoints Guarantor as its agent with power of
attorney, coupled with an interest, to pay rent and to exercise all of the other
rights of Tenant and to perform and discharge any and all duties and obligations

 

1

--------------------------------------------------------------------------------


 

of Tenant under this Lease with respect to the Facility and Premises. Any act of
Guarantor as agent or attorney-in-fact for Tenant may be relied upon by Landlord
as the act of Tenant.

 

1.                                      Term. The “Term” of this Lease is the
Initial Term plus all Renewal Terms, and a “Lease Year” is the twelve month
period commencing on January 1 of each year of the Term; provided, however, the
first Lease Year shall commence on December 21, 2012 and end on December 31,
2013. The “Initial Term” commences on December 21, 2012 and ends on December 31,
2027, and may be extended for four (4) separate “Renewal Terms” of five
(5) years each if: (a) at least twelve (12), but not more than fifteen (15)
months prior to the end of the then current Term, Tenant delivers to Landlord a
“Renewal Notice” that it desires to exercise its right to extend this Lease for
one (1) Renewal Term; and (b) there is no Event of Default on the date Landlord
receives the Renewal Notice (the “Exercise Date”) or on the last day of the then
current Term.

 

2.                                      Rent. During the Term, Tenant shall pay
Landlord “Rent” consisting of “Minimum Rent”plus “Additional Rent” determined as
provided in this Section 2; provided, the Rent for any Lease Year shall not be
less than one hundred percent (100%) of the Rent for the previous Lease Year.
The Rent for any month that begins or ends on other than the first or last day
of a calendar month shall be prorated based on actual days elapsed.

 

2.1                               Initial Term Rent. During the Initial Term,
“Minimum Rent” is One Hundred Fifty-Eight Thousand One Hundred Twelve and No/100
Dollars ($158,112.00) annually, payable in advance in twelve (12) equal monthly
installments. Commencing with the second (2nd) Lease Year and continuing
thereafter during the Term (excluding the first Lease Year of any Renewal Term),
Tenant agrees to pay “Additional Rent” to Landlord monthly in advance together
with the payment of Minimum Rent. Such Additional Rent (which shall be expressed
as an annual amount but shall be payable in equal monthly installments) shall be
equal to the sum of (A) the Additional Rent (if any) due for the immediately
preceding Lease Year and (B) the product of (i) the Minimum Rent and Additional
Rent due for the immediately preceding Lease Year and (ii) the percentage
increase, if any, in the CPI (as herein defined) from the first day of the
immediately preceding Lease Year to the last day of the immediately preceding
Lease Year. Tenant shall pay the Additional Rent to Landlord for the period of
time elapsing between the anniversary date and notice of such increase upon
request by Landlord. Thereafter the increase shall be payable equally with the
regular Minimum Rent payments. In no event shall a decrease in the CPI result in
a decrease in the Minimum Rent and Additional Rent payable under the terms of
this Lease.

 

2.2                               Renewal Term Rent. To establish a fair market
Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for the
Renewal Terms shall be reset and expressed as an annual amount equal to the
greater of: (i) one hundred three percent (103%) of the Minimum Rent due for the
immediately preceding Lease Year, or (ii) the Fair Market Rent of the Premises
on the Exercise Date as established pursuant to Exhibit B, provided, however, in
no event shall the Minimum Rent for the Premises during the first Lease Year of
such Renewal Term(s) be greater than one hundred ten percent (110%) of the
Minimum Rent and Additional Rent for the immediately preceding Lease Year. The
Minimum Rent for the Premises during the fourth Renewal Term, if any, shall be
reset and expressed as an annual amount equal to the Fair Market Rent of the
Premises on the Exercise Date. Commencing with the second (2nd) Lease Year of a
Renewal Term and continuing each Lease Year of such Renewal Term thereafter,
“Additional Rent” shall be calculated as provided in Section 2.1 and as so
calculated shall be payable in monthly installments throughout the remainder of
such Renewal Term.

 

2

--------------------------------------------------------------------------------


 

2.3                                       Payment Terms. All Rent and other
payments to Landlord shall be paid by wire transfer or ACH (Automated Clearing
House) only. Minimum Rent and Additional Rent shall be paid in advance in equal
monthly installments on or before the first (1st) Business Day of each calendar
month.

 

2.4                                       Absolute Net Lease. All Rent payments
shall be absolutely net to Landlord, free of any and all Taxes, Other Charges,
and operating or other expenses of any kind whatsoever, all of which shall be
paid by Tenant. Tenant shall continue to perform its obligations under this
Lease even if Tenant claims that it has been damaged by Landlord. Thus, Tenant
shall at all times remain obligated under this Lease without any right of
setoff, counterclaim, abatement, deduction, reduction or defense of any kind.
Tenant’s sole right to recover damages against Landlord under this Lease shall
be to prove such damages in a separate action.

 

3.                                      Late Charges. The late payment of Rent
or other amounts due will cause Landlord to lose the use of such money and incur
administrative and other expenses not contemplated under this Lease. While the
exact amount of the foregoing is extremely difficult to ascertain, the parties
agree that as a reasonable estimate of fair compensation to Landlord, if any
Rent or other amount is not paid within (i) five (5) days after the due date for
such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to three percent (3%) of such delinquent amounts, and (ii) ten
(10) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the “Agreed Rate” of five percent (5%) plus the prime
rate of interest as published in the Wall Street Journal on the eleventh (11th)
day after the due date for such payment.

 

4.                                      Third Party Leases. Tenant acknowledges
that Landlord has acquired the Property per Tenant’s specific request, and that
Tenant is leasing a portion of the Building located thereon. To induce Landlord
to purchase the Property, Tenant has agreed to guarantee the rental income
generated from all non-Tenant space from the Effective Date through December 31,
2020, at the rates set forth below on Exhibit G, such that Tenant will guarantee
absolutely and without condition the projected rentals described on Exhibit G
regardless of whether or not one or more tenants are located within the
non-Tenant space. Landlord agrees to use its reasonable best efforts to lease
the non-Tenant space within the Property, and further agrees to grant Tenant the
right to reasonably approve any third party tenants in the Building through the
guarantee period expiring on December 31, 2020.

 

5.                                      Taxes and Other Charges. At the end of
the Term, all Taxes and Other Charges shall be prorated. If Tenant has prepaid
any Taxes or Other Charges for periods extending beyond the end of the Term,
Landlord shall, within forty-five (45) days of the expiration of the Term,
reimburse Tenant for such Taxes and Other Charges, which obligation shall
survive the expiration or earlier termination of this Lease. Landlord shall
promptly forward to Tenant copies of all bills and payment receipts for Taxes or
Other Charges received by it. At the end of the Term, Subject to Section 5.1 and
Landlord’s obligations to make payments from the Tax Impound as defined therein,
Tenant shall pay and discharge (including the filing of all required returns),
prior to delinquency or imposition of any fine, penalty, interest or other cost
(“Penalty”) the following: (i) “Taxes”, consisting of any properly (real and
personal) and other taxes and assessments levied or assessed with respect to
this Lease or any portion of the Premises, including, without limitation, any
state or county occupation tax, transaction privilege, franchise taxes, business
privilege, rental tax or other excise taxes, and other assessments levied or
assessed against the Premises, Tenant’s interest therein or Landlord (with
respect to this Lease and/or the Premises, but excluding any local, state or
federal income tax based upon the net income or excess profits of Landlord, any
capital gains tax imposed on Landlord in connection with the sale of all or any
portion of the

 

3

--------------------------------------------------------------------------------

 

Premises to any Person and any transfer tax or stamps for Landlord’s transfer of
any interest in any portion of the Premises to any Person other than Tenant or
any of its Affiliates), which shall be borne by Landlord, and (ii) “Other
Charges”, consisting of any utilities, common area maintenance, and other costs
and expenses of the Business and operation, possession or use of any portion of
the Premises and all other charges, obligations or deposits assessed against any
portion of the Premises during the Term. Tenant may pay all of any portion of
the Taxes or the Other Charges in permitted installments (whether or not
interest accrues on the unpaid balance) when due and before any Penalty. Tenant
will furnish to Landlord, promptly after demand therefore, proof of payment of
Taxes and Other Charges which are paid by Tenant.

 

5.1          Protests. Each party has the right, but not the obligation, in good
faith to protest or contest (a “Protest”) in whole or in part (i) the amount or
payment of any Taxes or Other Charges and (ii) the existence, amount or validity
of any Lien (as defined in Section 8.1) by appropriate proceedings sufficient to
prevent its collection or other realization and the sale, forfeiture or loss of
any portion of the Premises or Rent to satisfy it (so long as, in the case of
any Protest or contest by Tenant, Tenant provides Landlord with reasonable
security to assure the foregoing, which security may take the form of a title
indemnity (in a form reasonably acceptable to Landlord and from a national title
insurance company reasonably acceptable to Landlord) or payment of the amount
due the lien claimant), provided that if as a result of any Protest initiated by
Landlord, such Taxes, Other Charges or the amount of any Lien increases above
the protested amount, such increase shall be borne exclusively by Landlord. Each
party shall diligently prosecute any such Protest initiated by it at its sole
cost and expense. In connection with any Protest that Tenant is diligently
pursuing regarding Taxes, subject to Landlord’s obligation to make payments from
the Tax Impound pursuant to Section 5.2, Tenant shall pay the Taxes that are the
subject of such Protest before the imposition of any Penalty. In connection with
any Protest that Tenant is diligently pursuing regarding any Other Charges or
Liens, Tenant shall pay such Other Charges or pay such Liens (or otherwise cause
them to be removed) before any part of the Premises or any Rent therefrom or
interest therein is in any danger of being sold, forfeited, attached or lost. At
Tenant’s sole cost and expense, Landlord will cooperate fully in any Protest
that involves an amount assessed against it and, at Tenant’s request, in the
case of any Protest in which Tenant is prohibited from solely prosecuting such
proceedings by applicable law.

 

5.2          Impound. Tenant shall include with each Minimum Rent payment a
deposit of one-twelfth (l/12th) of the amount required to discharge the annual
amount of real property Taxes secured by a Lien encumbering any portion of the
Premises (“Real Property Taxes”) as and when they become due (the “Tax
Impound”). The amounts held by Landlord in the Tax Impound shall be applied by
Landlord directly to the payment of the Taxes in a timely fashion and prior to
the imposition of any Penalty, and, except if resulting from insufficient funds
in the Tax Impound, if any Penalty results from Landlord’s failure to timely
make any such payment, such Penalty shall be paid by Landlord. The Tax Impound
shall be calculated on the basis of the most recent available levy applied to
the most recent available assessment of Real Property Taxes. The Tax Impound
shall not be held by Landlord in trust or as an agent of Tenant, but rather
shall be applied by Landlord to the Taxes. The Tax Impound shall earn interest
on an annual basis based upon the average interest earned during such year by
Landlord on its cash deposits. Interest earned on the Tax Impound for a given
Lease Year shall, at Tenant’s election either (a) be paid to Tenant within
thirty (30) days of the end of the Lease Year, or (b) in the case of (i) a Lease
Year that is not the final Lease Year, be credited against the amount of Tax
Impound due from Tenant to Landlord for the first month (or additional
month(s) if such credit exceeds the amount of Tax Impound due for such first
month) of the subsequent Lease Year, or in the case of (ii) the final Lease

 

4

--------------------------------------------------------------------------------


 

Year, paid to Tenant within thirty (30) days of the expiration of the Term or
earlier termination of this Lease. If at any time within thirty (30) days prior
to the due date the Tax Impound shall be insufficient for the payment of the
obligation in full, Tenant shall within ten (10) days after demand deposit the
deficiency with Landlord. If the Tax Impound is in excess of the actual
obligation, at Tenant’s election any excess funds shall either (x) be paid to
Tenant within thirty (30) days of the end of the Lease Year, or (y) in the case
of (1) a Lease Year that is not the final Lease Year, be credited against the
amount of Tax Impound due from Tenant to Landlord for the first month (or
additional month(s) if such credit exceeds the amount of the Tax Impound due for
such first month) of the subsequent Lease Year, or in the case of (2) the final
Lease Year, paid to Tenant within thirty (30) days of the expiration of the Term
or earlier termination of this Lease. Tenant shall forward to Landlord or its
designee all Tax bills, bond and assessment statements as soon as they are
received and receipts for payment of all Taxes required to be paid by Tenant. If
Landlord transfers this Lease, it shall transfer the Tax Impound, and all
interest earned thereon, to the transferee, and Landlord shall thereafter have
no liability of any kind with respect thereto.

 

6.             Insurance. All insurance provided for in this Lease shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state(s) where the Facility or portion of the
Premises is located and having general policyholders and financial ratings of
not less than “A-” and “X”, respectively, in the then current Best’s Insurance
Report, (ii) except for insurance referenced in Section 6(c), 6(d) and
Section 6(e), name Landlord (and, if required, pursuant to the terms of any
mortgage encumbering the Premises, or any part hereof, Landlord’s mortgagee) as
an additional insured and, for the casualty policy referenced in Section 6(a),
as the owner and loss payable beneficiary, (iii) be on an “occurrence” basis,
(iv) cover all of Tenant’s operations at the Facility or portion of the
Premises, (v) provide that the policy may not be canceled except upon not less
than thirty (30) days prior written notice to Landlord and (vi) be primary and
provide that any insurance with respect to any portion of the Premises
maintained by Landlord is excess and noncontributing with Tenant’s insurance.
The parties hereby waive as to each other all rights of subrogation (other than
with respect to Worker’s Compensation Coverage described below) which any
insurance carrier, or either of them, may have by reason of any provision in any
policy issued to them, provided such waiver does not thereby invalidate such
policy. Original policies or satisfactory insurer certificates evidencing the
existence of the insurance required by this Lease and showing the interest of
Landlord shall be provided to it prior to the commencement of the Term or, for a
renewal policy, not less than five (5) days prior to the expiration date of the
policy being renewed. If Landlord is provided with a certificate, it may demand
that Tenant provide a complete copy of the related policy within fifteen (15)
days. Tenant may satisfy the insurance requirements hereunder through coverage
under a so-called blanket policy or policies of insurance carried and maintained
by Tenant; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all other requirements of this Lease by reason
of the use of such blanket policy of insurance. During the Term, Tenant shall
maintain the following insurance and any claims thereunder shall be adjudicated
by and at the expense of it or its insurance carrier:

 

(a)           Fire and Extended Coverage with respect to the Facility against
loss or damage from all causes under standard “all risk” property insurance
coverage with an agreed amount endorsement (such that the insurance carrier has
accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), without exclusion for fire, lightning, windstorm,
explosion, smoke damage, vehicle damage, sprinkler leakage, flood, vandalism,
earthquake, malicious mischief or any other risks normally covered under an
extended coverage endorsement, in amounts that are not less than the actual
replacement value of the Facility and all Tenant Personal Property associated
therewith (including the

 

5

--------------------------------------------------------------------------------


 

cost of compliance with changes in zoning and building codes and other laws and
regulations, demolition and debris removal and increased cost of construction).
Additionally, if the Facility contains steam boilers, steam pipes, steam
engines, steam turbines or other high pressure vessels, insurance with an agreed
amount endorsement (such that the insurance carrier has accepted the amount of
coverage and has agreed that there will be no co-insurance penalty), covering
the major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Facility, in an amount equal to one hundred percent (100%) of the full
replacement cost of the Facility, which policies shall insure against physical
damage to and loss of occupancy and use of the Facility arising out of an
accident or breakdown covered thereunder. Notwithstanding any provision to the
contrary herein, insurance coverage for earthquake shall be limited to One
Million Dollars ($1,000,000) in the aggregate for the entire Premises.

 

(b)           Commercial General Public Liability Coverage with respect to the
Facility (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about the
Facility, affording the parties protection of not less than One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate, which maximum aggregate limit may be satisfied with the combination
of commercial general public liability coverage and excess and/or umbrella
coverage;

 

(c)           Professional Liability Coverage with respect to the Facility for
damages for injury, death, loss of service or otherwise on account of
professional services rendered or which should have been rendered, in a minimum
amount of One Million Dollars ($1,000,000) per occurrence and Three Million
Dollars ($3,000,000) in the aggregate;

 

(d)           Worker’s Compensation Coverage with respect to the Facility for
injuries sustained by Tenant’s employees in the course of their employment and
otherwise consistent with all applicable legal requirements;

 

(e)           Business Interruption and Extra Expense Coverage with respect to
the Facility for loss of rental value for a period not less than one (1) year,
covering perils consistent with the requirements of Section 6(a) and providing
that any covered loss thereunder shall be payable to the Landlord as its
interests may appear, and (A) including either an agreed amount endorsement or a
waiver of any co-insurance provisions, so as to prevent Tenant, Landlord and any
other insured thereunder from being a co-insurer, or (B) if such insurance
contains a coinsurance provision, with a limit greater than or equal to ten
(10) times the amount of annual Minimum Rent and Additional Rent then payable
under this Lease; and

 

(f)            Deductibles/Self-Insured Retentions for the above policies shall
not be greater than One Hundred Twenty Five Thousand Dollars ($125,000.00). At
such times and only so long as policies of insurance with deductibles or
self-insured retentions not greater than One Hundred Twenty Five Thousand
Dollars ($125,000.00) are generally not available to operators of businesses
similar to that then being conducted at the Premises at commercially reasonable
rates, as determined by Landlord in its reasonable judgment, the deductibles or
self-insured retentions on the policies of insurance required hereunder may be
in such greater amount, as determined by Landlord in its reasonable judgment,
that would result in the applicable policies being available at commercially
reasonable rates, not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00). Notwithstanding the foregoing, with respect to windstorm/hail
coverage, the deductibles/self-insured retentions for the Facility shall be
equal to the

 

6

--------------------------------------------------------------------------------


 

greater of (i) such amounts permitted under the preceding two sentences,
(ii) with respect to only those Facility located in the State of Florida,
$250,000.00, and (iii) five percent (5%) of the total insurable value of the
Facility.

 

7.             Use, Regulatory Compliance and Preservation of Business.

 

7.1          Permitted Use.

 

(a)           Tenant shall use, operate and occupy the Facility as a radiation
or oncology related medical office building and treatment center, and for
ancillary services relating thereto, but for no other purpose; provided,
however, that Tenant may, with the written approval of Landlord (subject to the
succeeding sentence, to be granted or withheld in the exercise of its sole and
absolute discretion) change the use of the Facility to a different use so long
as Tenant shall continue to use, operate and occupy the Facility for a use in
the medical services industry. Landlord, upon the written request of Tenant,
shall approve a change in the use of the Facility if the following conditions
are met: (i) the proposed change in use is for a use in the medical services
industry, (ii) Tenant has obtained and provided to Landlord appraisals (prepared
by an appraiser reasonably acceptable to Landlord) that take into account the
proposed change in use and that demonstrate to Landlord’s reasonable
satisfaction that the fair market value of the Facility after the change in use
will not result in a material reduction of the fair market value of the
Facility, and (iii) Tenant has obtained or agrees to obtain prior to such change
in use all licenses, certificates, permits and all other approvals required by
law in connection with operating the Facility for the proposed new use. Tenant
shall operate the Facility and the Business conducted thereon in a manner
consistent with all applicable laws.

 

(b)           Tenant shall continuously and uninterruptedly use, operate and
occupy the Facility throughout the Term; provided, however, that (i) Tenant may
close down the operations of the Facility in connection with Tenant’s
refurbishing, upgrading, or changing the permitted use of the Facility for a
commercially reasonable amount of time required to complete such refurbishment,
upgrades, or change in use; but in no event shall such period of time exceed two
hundred seventy (270) days, and (ii) subject to the Tenant’s restoration
obligations contained in this Lease, Sections 17 and 18, the Facility may be
temporarily closed down to the extent and for the period of time the Facility is
untenantable by reason of fire or other casualty or condemnation.

 

7.2          Regulatory Compliance. Tenant, the Facility and the other portions
of the Premises shall be subject to all CC&R’s promulgated by, or for the
benefit of, condominium or other such associations or entities, as the same may
be amended from time to time and Tenant, the Facility and the other portions of
the Premises shall comply in all material respects with all of such CC&R’s, as
well as all licensing and other laws and other use or maintenance requirements
applicable to the Business conducted thereon and, to the extent applicable, all
Medicare, Medicaid and other third-party payor certification requirements,
including timely filing properly completed cost and other required reports,
timely paying all expenses shown thereon, and ensuring that the Facility, to the
extent required in connection with the then permitted use pursuant to
Section 7.1(a), continues to be fully certified for participation in Medicare
and Medicaid throughout the Term. Further, Tenant shall not commit any act or
omission that would in any way violate any certificate of occupancy affecting
the Facility. All inspection fees, costs and charges associated with a change of
such licensure or certification shall be borne solely by Tenant. In addition,
Tenant shall operate the Facility in full compliance with the applicable
provisions of the Medicare Anti-Kickback Law, 42 U.S.C. 1320a-7(b), and the
Stark Self-Referral Prohibition Act, 42 U.S.C. 1395nn, et.

 

7

--------------------------------------------------------------------------------


 

seq., as the same may be modified, supplemented or replaced from time to time,
and all regulations promulgated thereunder from time to time.

 

7.3          Quiet Enjoyment. So long as no Event of Default has occurred and is
continuing, Landlord covenants that Tenant may peaceably and quietly have, hold
and enjoy the Premises for the Term, free of any claim or other action not
caused or created by Tenant, subject to Section 17 or Section 18.

 

8.             Acceptance, Maintenance, Upgrade, Alteration and Environmental.

 

8.1          Acceptance “AS IS”; No Liens. Tenant acknowledges that it or an
Affiliate has been in possession of and operating the Premises prior to the date
of this Lease and is presently engaged in operations like the Business conducted
at the Facility in the state where the Facility is located and has expertise in
such industry and, in deciding to enter into this Lease, has not relied on any
representations or warranties, express or implied, of any kind from Landlord
with respect to the Premises. Tenant has examined the condition of title to and
thoroughly investigated the Premises, has selected the Premises to its own
specifications, has concluded that, as of the date hereof, no improvements or
modifications are required to be made by Landlord in order to conduct the
Business thereon, and accepts them on an “AS IS” basis and assumes all
responsibility and cost for the correction of any observed or unobserved
deficiencies or violations. It is expressly understood and agreed that any
inspection by or on behalf of the Landlord of the business conducted at the
Premises or of the Premises is for Landlord’s sole and exclusive benefit and is
not directly or indirectly for the benefit of, nor should be relied in any
manner upon by, Tenant, its subtenants or any other third party. Subject to its
right to Protest set forth in Section 5.1, Tenant shall not cause or permit any
lien, levy or attachment to be placed or assessed against any portion of the
Premises or the operation thereof (a “Lien”) other than “Permitted Exceptions”
as described on Exhibit C and any mortgage, lien, encumbrance, or other charge
created by or resulting solely from any act or omission of Landlord.

 

8.2          Tenant’s Maintenance Obligations. Tenant shall (i) keep and
maintain the Premises in good appearance, repair and condition and maintain
proper janitorial services, (ii) promptly make all repairs (interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen) necessary to keep the Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the business conducted thereon, including, if applicable
certification for participation in Medicare and Medicaid, and (iii) keep and
maintain all Landlord and Tenant Personal Property in good condition, ordinary
wear and tear, casualty and condemnation excepted, and repair and replace such
property consistent with prudent industry practice.

 

8.3          Upgrade Expenditures. On or before the date that is thirty (30)
days after the expiration of each Lease Year, Tenant shall provide to Landlord
documentation and other evidence demonstrating to Landlord’s reasonable
satisfaction that Tenant has, during the preceding Lease Year, expended an
amount equal to or exceeding the CapEx Amount multiplied by the aggregate
rentable square footage of the Building, for Upgrade Expenditures relating to
the Premises. As used herein the “CapEx Amount” shall mean an amount equal to
One Dollar ($1.00) (as adjusted at the end of each Lease Year for increases
since the Effective Date in the CPI). “Upgrade Expenditures” means expenditures
in commercially reasonable amounts to Persons not affiliated with Tenant for
(i) upgrades or improvements to the Facility that have the effect of maintaining
or improving the Facility, including new

 

8

--------------------------------------------------------------------------------

 

or replacement wallpaper, tiles, window coverings, lighting fixtures, painting,
upgraded landscaping, carpeting, architectural adornments, common area amenities
and the like, including, without limitation, capital improvements or repairs
(including repairs or replacements of the roof, structural elements of the
walls, parking area or the electrical, plumbing, HVAC or other mechanical or
structural systems), and (ii) other improvements to the Facility as reasonably
approved by Landlord, which shall include those matters, if any, that Landlord
has approved in writing as of the Effective Date based on descriptions and
budgets that Tenant has provided prior thereto.

 

8.4                               Alterations by Tenant. Tenant may alter,
improve, exchange, replace, modify or expand (collectively, “Alterations”) the
Premises from time to time as it may determine is desirable for the continuing
and proper use and maintenance of the Premises; provided, that any Alterations
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to
the Facility in any rolling twelve (12) month period shall require Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided further, that any Alterations to the Premises
must satisfy the requirements set forth in Sections 4.04 (2) and (3) of Revenue
Procedure 2001-28, 2001-19 I.R.B. 1156. All Alterations shall immediately become
a part of the Premises and the property of Landlord subject to this Lease, and
the cost of all Alterations or other purchases, whether undertaken as an
on-going licensing, Medicare, Medicaid or other regulatory requirement, or
otherwise shall be borne solely by Tenant. All Alterations shall be done in a
good and workmanlike manner in compliance in all material respects with all
applicable laws and the insurance required under this Lease. If an Alteration
changes the rentable square footage of the Facility, Tenant shall promptly
provide Landlord notice of the same and upon delivery of such notice, and
Schedule 1 shall be deemed amended to reflect such revised rentable square
footage for the Facility.

 

8.5                               Hazardous Materials. Tenant’s use of the
Premises shall comply in all material respects with all Hazardous Materials
Laws. If any Environmental Activities occur or are suspected to have occurred in
material violation of any Hazardous Materials Laws or if Tenant has received
written notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly remedy any such violation or claim to the
reasonable satisfaction of Landlord and in accordance in all material respects
with all applicable governmental authorities, as required by Hazardous Materials
Laws. Tenant and Landlord shall promptly advise one another in writing upon
receiving written notice of (a) any Environmental Activities in material
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or Landlord in connection with the Premises (or any portion of
the Premises); (c) any remedial action taken by Tenant or Landlord in response
to any Hazardous Materials Claims or any Hazardous Materials on, under or about
any portion of the Premises in material violation of any Hazardous Materials
Laws; (d) any occurrence or condition on or in the vicinity of any portion of
the Premises of which Tenant or Landlord, as applicable, has actual knowledge
and that materially increases the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all material communications to or from
Tenant, any governmental authority or any other Person relating to Hazardous
Materials Laws or Hazardous Materials Claims with respect to any portion of the
Premises, including copies thereof. Notwithstanding any other provision of this
Lease, if any Hazardous Materials are discovered on or under any portion of the
Facility in violation of any Hazardous Materials Law, the Term shall be
automatically extended with respect to the Facility only and this Lease shall
remain in full force and effect with respect to the Facility only until the
earlier to occur of (i) the completion of all remedial action or monitoring, as
reasonably approved by Landlord, in accordance with all Hazardous Materials
Laws, or (ii) the date specified in a written notice from Landlord to Tenant
terminating this Lease (which date may be subsequent to the date upon which the
Term was to have expired). Notwithstanding the

 

9

--------------------------------------------------------------------------------


 

foregoing, unless the Initial Term of this Lease is renewed pursuant to
Section 1, above, in no event shall the provisions of this Section 8.5 extend
the Term for the Facility beyond December 31, 2027 as to the Facility; provided,
however, that Tenant’s obligations to complete all remedial action or monitoring
pursuant to this Section 8.5 shall survive any such termination of the Term.
Landlord shall have the right, at Tenant’s sole cost and expense (including,
without limitation, Landlord’s reasonable attorneys’ fees and costs) and with
counsel chosen by Landlord, to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated in connection with any
Hazardous Materials Claims.

 

8.6                               Medical Waste. Tenant shall be responsible for
all Medical Waste disposal for the Facility, which disposal shall be provided by
a licensed medical waste hauler and shall comply in all material respects with
all applicable laws, rules, regulations and orders. If Tenant elects to provide
Medical Waste disposal services to the subtenants in the Facility, such services
shall be provided in compliance in all material respects with all applicable
laws, rules, regulations and orders.

 

9.                                      Tenant Property.

 

9.1                               Tenant Property. Tenant may obtain and install
all items of furniture, fixtures, trade fixtures, supplies and equipment as
Tenant determines are reasonably necessary or reasonably appropriate to operate
the Premises (“Tenant Personal Property”). As used herein, “Tenant Intangible
Property” means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: Medicare, Medicaid and other accounts
and proceeds thereof; rents, profits, income or revenue derived from such
operation or use; all documents, chattel paper, instruments, contract rights
(including all leases with subtenants and contracts with employees and third
parties), deposit accounts, general intangibles and choses in action; refunds of
any Taxes or Other Charges; if applicable, licenses and permits necessary or
desirable for Tenant’s use of any portion of the Premises, any applicable
certificate of need, occupancy or other similar certificate, and the exclusive
right to transfer, move or apply for the foregoing and manage the business
conducted at any portion of the Premises; and the right to use the name and any
other trade or other name now or hereafter associated with its operation of the
Premises.

 

9.2                               Schedule of Tenant Property. Upon the
execution of this Lease by Tenant, Tenant shall deliver to Landlord a schedule
of all lenders, purchase money equipment financiers, equipment lessors, and
other parties who, other than Tenant, have any liens, security interests,
ownership interests, or other similar interests in and to any Tenant Personal
Property within the Premises with a value of or exceeding One Hundred Thousand
Dollars ($100,000.00) (the “Tenant Property Schedule”). The Tenant Property
Schedule shall be in a form reasonably acceptable to Landlord and shall include:
(i) the name, address, and other contact information for the agent or lead bank
(“Agent Bank”) in connection with Tenant’s senior credit facility, and (ii) a
detailed breakdown of each applicable item of Tenant Personal Property, its age,
useful economic life, and estimated value, and any lenders, purchase money
equipment financiers, equipment lessors, or other parties who have a lien,
security interest, ownership interest, or other similar ownership interest in
such item and the contact information for any and all such parties. Tenant shall
be required to deliver to Landlord an updated Tenant Property Schedule upon the
commencement of each Lease Year and in connection with any change or replacement
of Agent Bank.

 

9.3                               Waiver of Landlord’s Lien. Landlord hereby
waives any statutory or common law lien that may be granted or deemed to be
granted to Landlord in Tenant Personal Property or Tenant Intangible Property.
Landlord agrees that, upon the request of any Person that shall be providing
senior

 

10

--------------------------------------------------------------------------------


 

secured financing to Tenant, or a purchase money equipment financier or
equipment lessor of Tenant, Landlord shall, at Tenant’s sole cost and expense,
negotiate in good faith for the purpose of executing and delivering a
commercially reasonable waiver or subordination of Landlord’s statutory lien
rights, if any, and a consent and agreement with respect to the respective
rights of Landlord and such Person regarding the security interests in, and the
timing and removal of, any Tenant Personal Property or Tenant Intangible
Property which such Person has a secured interest (the “Collateral”), in form
and substance reasonably acceptable to Landlord and such Person, so long as such
waiver and agreement (i) provides for the indemnification of Landlord against
any claims by Tenant or any Person claiming through Tenant, and against any
physical damage caused to the Premises, in connection with the removal of any of
the Collateral by such Person, (ii) provides for a reasonable, but limited, time
frame for the removal of such Collateral by such Person after the expiration of
which same shall be deemed abandoned, and (iii) provides for the per diem
payment of Rent due hereunder by such Person for each day following the date of
the expiration or termination of this Lease that Landlord permits such Person’s
Collateral to remain in the Premises.

 

10.                               Financial, Management and Regulatory Reports.
Tenant shall provide Landlord with the reports listed in Exhibit E at the time
described therein, and such other information about it or the operations of the
Premises and the Business as Landlord may reasonably request from time to time,
including such information reasonably requested in connection with a financing
of the Premises sought by Landlord. All financial information provided shall be
prepared in accordance with generally accepted accounting principles
consistently applied and shall be submitted electronically in the form of
unrestricted, unlocked “.xls” spreadsheets (or, if restricted or locked,
Landlord has been provided with all necessary passwords and access keys required
to fully access or extract the subject data therefrom) created using Microsoft
Excel (2003 or newer editions). In the event Tenant fails to provide Landlord
with the reports listed in Exhibit E within the time periods specified therein,
Tenant shall have a grace period of five (5) Business Days after receipt of
written notice of such failure from Landlord to provide such reports, after
which Tenant will be assessed with a $500.00 administrative fee, which
administrative fee shall be immediately due and payable to Landlord.

 

11.                               Representations and Warranties. Each party
represents and warrants to the other that: (i) this Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Lease within the state(s) where
any portion of the Premises is located; and (iii) neither this Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party.

 

12.                               Events of Default. The occurrence of any of
the following events will constitute an “Event of Default” on the part of
Tenant, and there shall be no cure period therefor except as otherwise expressly
provided:

 

(a)                                 Tenant’s failure to pay any Rent when due
within two (2) Business Days after receipt of written notice from Landlord of
such failure;

 

(b)                                 Tenant’s failure to pay when due Taxes, any
Other Charges or other payments required to be made by Tenant under this Lease,
which failure continues for ten (10) days after receipt of written notice from
Landlord of such failure;

 

11

--------------------------------------------------------------------------------


 

(c)                                  (i) The suspension or material limitation
of any license, or, if applicable, the certification of any portion of the
Premises for provider status under Medicare or Medicaid which would have a
material adverse effect on the operation of the Facility for the then permitted
use pursuant to Section 7.1(a); provided, however, if any such suspension or
material limitation is curable by Tenant it shall not constitute an Event of
Default if Tenant promptly commences to cure such breach and thereafter
diligently pursues such cure to the completion thereof within the lesser of
(x) the time period in which the applicable governmental agency has given Tenant
to undertake corrective action or (y) one hundred eighty (180) days after the
occurrence of any such suspension or material limitation; (ii) the revocation of
any license or, if applicable, the certification of any portion of the Premises
for provider status under Medicare or Medicaid which would have a material
adverse effect on the operation of the Facility for the then permitted use
pursuant to Section 7.1(a); (iii) the discontinuance of operations at the
Facility, except as may be permitted pursuant to Sections 7.1 or 24.5; (iv) the
failure to maintain any certificate of need or other similar certificate or
license required to operate the Facility for the then permitted use in
accordance with the provisions of Section 7.1, which failure would have a
material adverse effect on the operation of the Facility; or (v) the use of any
material portion of the Premises other than as permitted pursuant to
Section 7.1;

 

(d)                                 A default beyond any applicable cure period
by Tenant (i) with respect to any obligation in excess of One Million dollars
($1,000,000.00) under any other lease, agreement or obligation between Tenant
and Landlord or any of Landlord’s Affiliates, or (ii) in any payment of
principal or interest on any obligations of borrowed money to third parties
having an aggregate principal balance of One Hundred Million dollars
($100,000,000.00) or more in the aggregate, or in the performance of any other
provision contained in any instrument under which any such obligation is created
or secured (including the breach of any covenant thereunder), (x) if such
payment is a payment at maturity or a final payment, or (y) if an effect of such
default is to cause, or permit any Person to cause, such obligation to become
due prior to its stated maturity;

 

(e)                                  A default beyond any applicable cure period
by any Guarantor under the Guaranty;

 

(f)                                   Any material misrepresentation by Tenant
under this Lease or in any written report, notice or communication made pursuant
hereto from Tenant to Landlord with respect to Tenant, any Guarantor, or the
Premises;

 

(g)                                 The failure to perform or comply with the
provisions of Sections 6 or 16;

 

(h)                                 If (i) Tenant shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for Tenant or the Facility if such appointment is not
discharged within sixty (60) days after the date of such appointment; (iii) the
filing by Tenant of a voluntary petition under any federal bankruptcy or state
law to be adjudicated as bankrupt or for any arrangement or other debtor’s
relief; or (iv) the involuntary filing of such a petition against Tenant by any
other party unless such petition is dismissed within ninety (90) days after
filing; or

 

(i)                                    The failure to perform or comply with any
other provision of this Lease not requiring the payment of money unless Tenant
cures it either (i) within thirty (30) days after receipt of written notice from
Landlord of such failure or (ii) if such default cannot with due diligence be so
cured

 

12

--------------------------------------------------------------------------------


 

because of the nature of the default or delays beyond the control of Tenant and
cure after such period will not have a materially adverse effect upon the
Facility, then such default shall not constitute an Event of Default if Tenant
uses its best efforts to cure such default by promptly commencing and diligently
pursuing such cure to the completion thereof and cures it within one hundred
eighty (180) days after such notice from Landlord.

 

13.                               Remedies. Upon the occurrence and during the
continuance of an Event of Default, Landlord may exercise all rights and
remedies under this Lease and the laws of the state(s) where the Premises are
located that are available to a lessor of real and personal property in the
event of a default by its lessee. Landlord shall have no duty to mitigate
damages unless required by applicable law and shall not be responsible or liable
for any failure to relet any of the Premises or to collect any rent due upon any
such reletting. Tenant shall pay Landlord, immediately upon demand, all expenses
incurred by it in obtaining possession and reletting any of the Premises,
including reasonable fees, commissions and costs of attorneys, architects,
agents and brokers.

 

13.1                        General. Without limiting the foregoing, Landlord
shall have the right (but not the obligation) to do any of the following upon
and during the continuance of an Event of Default: (a) sue for the specific
performance of any covenant of Tenant as to which it is in breach; (b) enter
upon any portion of the Premises, terminate this Lease, dispossess Tenant from
the Premises, by any available legal process, and/or collect money damages by
reason of Tenant’s breach, including the acceleration of (i) all Minimum Rent
and Additional Rent which would have accrued after such termination, discounted
at an annual rate equal to the then-current U.S. Treasury Note rate for the
closest comparable term and taking into account any obligation on behalf of
Landlord to mitigate its damages to the extent required by law, and (ii) all
obligations and liabilities of Tenant under this Lease which survive the
termination of the Term; (c) elect to leave this Lease in place and sue for Rent
and other money damages as the same come due; and (d) (before or after
repossession of the Premises pursuant to clause (b) above and whether or not
this Lease has been terminated) relet any portion of the Premises to such
tenant(s), for such term(s) (which may be greater or less than the remaining
balance of the Term), rent, conditions (which may include concessions or free
rent) and uses as it may determine in its sole discretion and collect and
receive any rents payable by reason of such reletting.

 

13.2                        Remedies Cumulative; No Waiver. No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and each and every right and remedy shall be cumulative
and in addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Lease or
to exercise any option, right, power or remedy contained herein shall be
construed as a waiver, modification or relinquishment thereof as to any similar
or different breach (future or otherwise) by Tenant. Landlord’s receipt of any
rent or other sum due hereunder (including any late charge) with knowledge of
any breach shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision of this Lease shall be effective unless expressed in a
writing signed by it.

 

13.3                        Performance of Tenant’s Obligations. If Tenant at
any time shall fail to make any payment or perform any act on its part required
to be made or performed under this Lease, then Landlord may, without waiving or
releasing Tenant from any obligations or default hereunder, make such payment or
perform such act for the account and at the expense of Tenant, and enter upon
any portion of the Premises for the purpose of taking all such action as may be
reasonably necessary. No such entry

 

13

--------------------------------------------------------------------------------

 

shall be deemed an eviction of Tenant. All sums so paid by Landlord and all
necessary and incidental costs and expenses (including reasonable attorneys’
fees and expenses) incurred in connection with the performance of any such act
by it, together with interest at the Agreed Rate from the date of the making of
such payment or the incurring of such costs and expenses, shall be payable by
Tenant to Landlord upon Landlord’s written demand therefor.

 

13.4                        Limited Remedy Event of Defaults. Notwithstanding
anything to the contrary herein contained, or any other provisions of this Lease
or any other concurrent transaction document, if Landlord is exercising remedies
due solely to the Events of Default described in clauses (c), (d), (e), (f) or
(i) of Section 12 (“Limited Remedy Events of Default”), the aggregate amount
Tenant shall be required to pay to Landlord from and after the date of the
occurrence of such Limited Remedy Event of Default (the “Occurrence Date”) shall
be limited to the sum of (i) (A) 89.9% of the fair market value of the Premises
as of the commencement date less (B) the sum of the present value as of the
Effective Date (using an annual discount rate equal to Fifteen and 65/100
percent (15.65%)) of all Minimum Rent and Additional Rent received as of the
Occurrence Date, (ii) any amounts of Taxes and Other Charges which are due and
payable or have accrued under this Lease through the Occurrence Date, and
(iii) any amounts of Taxes and Other Charges which are due and payable or have
accrued under this Lease after the Occurrence Date while or so long as the
Tenant remains in possession of the Premises after any Limited Remedy Event of
Default that relates to insurance, utilities, repairs, maintenance,
environmental maintenance, remediation and compliance and other customary costs
and expenses of operating and maintaining the Premises in substantial compliance
with the terms of this Lease.

 

14.                               Provisions on Termination.

 

14.1                        Surrender of Possession. On the expiration of the
Term or earlier termination or cancellation of this Lease (the “Termination
Date”), Tenant shall deliver to Landlord or its designee possession of (a) the
Premises (or portion thereof if the expiration, termination, or cancellation of
this Lease is not with respect to the entire Premises) in broom clean condition
and in as good a condition as existed at the date of their possession and
occupancy pursuant to this Lease, except as repaired, replaced, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Lease, ordinary wear and tear, casualty and condemnation excepted, (b) all
subtenant leases and security deposits, all documentation related to the
subtenants (including financials and past correspondence) and copies of all
Tenant’s books and records relating solely to the Premises, and (c) plans,
specifications, drawings or similar materials in connection with the Facility.

 

14.2                        Removal of Tenant Personal Property. Tenant may
remove from the Premises in a workmanlike manner all Tenant Personal Property,
leaving the Premises in good and presentable condition and appearance, including
repair of any damage caused by such removal. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord’s election, vest in Landlord; provided, however,
that Landlord may remove and store or dispose at Tenant’s expense any or all of
such Tenant Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.

 

14.3                        Holding Over. If Tenant shall for any reason remain
in possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) Business Day of each month one and one-half (1-1/2)
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year plus

 

14

--------------------------------------------------------------------------------


 

Additional Rent allocable to the month, all additional charges accruing during
the month and all other sums, if any, payable by Tenant pursuant to this Lease.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Termination Date, nor shall
anything contained herein be deemed to limit Landlord’s remedies.

 

14.4                        Survival. All covenants, indemnities and other
obligations of Tenant under this Lease which arise on or prior to the
Termination Date or which specifically survive the expiration or termination by
their own terms shall survive the Termination Date.

 

15.                               Certain Landlord Rights.

 

15.1                        Entry and Examination of Records. Landlord and its
representatives may enter any portion of the Premises at any reasonable time
upon not less than twenty-four (24) hours written notice to Tenant (which notice
may be transmitted in the form of electronic mail or other similar electronic
means) to inspect the Premises for compliance with this Lease, to exhibit the
Premises for sale, lease or mortgaging, or for any other reasonable purpose;
provided that no such notice shall be required in the event of an emergency,
upon and during the continuance of an Event of Default or to post notices of
non-responsibility under any mechanic’s or materialmen’s lien law. No such entry
shall unreasonably interfere with Tenant or any subtenants in the Facility or
the business operated thereon. During normal business hours (and upon reasonable
notice), Tenant will permit Landlord and its representatives (coordinated
through Landlord) to examine and make abstracts from any of Tenant’s books and
records (other than materials protected by the attorney-client privilege and
materials which such person may not disclose without violation of a
confidentiality obligation binding upon it); provided that, so long as no Event
of Default has occurred and is continuing, Landlord shall not be entitled to
exercise the foregoing rights more than once, in the aggregate, in any calendar
year.

 

15.2                        Grant Liens. Any Lien or other encumbrance now
existing and securing any borrowing or other means of financing or refinancing
or otherwise shall provide for the recognition of this Lease and all Tenant’s
rights hereunder. Subject to the foregoing sentence and Section 7.3, without the
consent of Tenant, Landlord may from time to time, directly or indirectly,
create or otherwise cause to exist any Lien, title retention agreement or other
encumbrance upon the Premises, or any portion thereof or interest therein
(including this Lease), whether to secure any borrowing or other means of
financing or refinancing or otherwise. Upon the request of Landlord, Tenant
shall subordinate this Lease to the Lien of any such encumbrance so long as
(a) such encumbrance provides that it is subject to the rights of Tenant under
this Lease and that so long as no Event of Default shall exist beyond any
applicable cure period, Tenant’s occupancy shall not be disturbed if any Person
takes possession of the applicable portion of the Premises through foreclosure
proceedings or otherwise and (b) is otherwise in form and substance reasonably
acceptable to Tenant.

 

15.3                        Estoppel Certificates. At any time upon not less
than ten (10) days prior written request by either Landlord or Tenant (the
“Requesting Party”) to the other party (the “Responding Party”), the Responding
Party shall have an authorized representative execute, acknowledge and deliver
to the Requesting Party or its designee a written statement certifying (a) that
this Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid,
(c) that no default currently exists on the part of the Responding Party, and to
the Responding Party’s actual knowledge, on the part of the Requesting Party or
specifying any such default, and (d) as to such other matters as the Requesting
Party may reasonably request.

 

15

--------------------------------------------------------------------------------


 

15.4                        Conveyance Release. If Landlord or any successor
owner shall transfer any portion of the Premises in accordance with this Lease,
they shall thereupon be released from all future liabilities and obligations
hereunder arising or accruing from and after the date of such conveyance or
other transfer, which instead shall thereupon be binding upon the new owner.

 

16.                               Assignment and Subletting.

 

16.1                        No Assignment or Subletting. Without the prior
written consent of Landlord, which may be withheld or conditioned at its sole
discretion, this Lease shall not, nor shall any interest of Tenant herein, be
assigned or encumbered by operation of law, nor shall Tenant voluntarily or
involuntarily assign, mortgage, encumber or hypothecate any interest in this
Lease or sublet any portion of the Premises. Any foregoing acts without such
consent shall be void and shall, at Landlord’s sole option, constitute an Event
of Default giving rise to Landlord’s right, among other things, to terminate
this Lease. An assignment of this Lease by Tenant shall be deemed to include:
(a) entering into a management or similar agreement relating to the operation or
control of any portion of the Premises with a Person that is not an Affiliate of
Tenant; or (b) any change (voluntary or involuntary, by operation of law or
otherwise, including the transfer, assignment, sale, hypothecation or other
disposition of any equity interest in Tenant) in the Person that ultimately
exert effective Control over the management of the affairs of Tenant or
Guarantor as of the date hereof; provided that an initial public offering of
Tenant or Guarantor shall not be deemed to be an assignment of the Lease so long
as thereafter less than twenty five percent (25%) of the voting stock of Tenant
or Guarantor, as applicable, is held by any Person or related group that did not
have such ownership before the initial public offering.

 

16.2                        Permitted Assignments and Sublets.

 

(a)                                 Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, assign this Lease or sublet the
Premises or any portion thereof to an Affiliate of Tenant or any Guarantor if
all of the following are first satisfied: (i) such Affiliate fully assumes
Tenant’s obligations hereunder; (ii) Tenant remains fully liable hereunder and
any Guarantor remains fully liable under its guaranty; (iii) the use of the
applicable portion of the Premises shall comply with Section 7.1, above;
(iv) Landlord shall be provided the proposed form and content of all documents
for such assignment or sublease on or before the date that is twenty (20) days
prior to such assignment or sublease, and (v) Landlord shall be provided
executed copies of all such documents within fifteen (15) Business Days after
such assignment or sublease.

 

(b)                                 Notwithstanding Section 16.1 above,
Landlord’s consent shall not be required for any assignment of this Lease or
change of Control of Tenant or Guarantor if the consolidated net worth of the
successor Tenant (in the case of an assignment) or Tenant (in the case of a
change of Control of Tenant), as applicable (such entity “Resulting Tenant”) or,
successor Guarantor (in the case of an assignment) or Guarantor (in the case of
a change of Control of Guarantor), as applicable (such entity, “Resulting
Guarantor”) immediately after the effectiveness of the assignment or change of
Control is equal to or greater than Three Hundred Million Dollars
($300,000,000.00) (such assignment or change of Control, a “Strong
Tenant/Guarantor Transfer”), and each of the following conditions is met:
(i) Resulting Tenant and/or Resulting Guarantor, or the officers, directors or
managers thereof or of the Person that controls Resulting Tenant or Resulting
Guarantor, as applicable, has sufficient operating experience and history with
respect to the Business of the Facility as had Tenant or Guarantor, as
applicable (or the officers, directors or managers thereof or of the Person that
controls Tenant or

 

16

--------------------------------------------------------------------------------


 

Guarantor) immediately prior to the Strong Tenant/Guarantor Transfer, or has
retained a management company with such expertise to manage the Facility;
(ii) after a Strong Tenant/Guarantor Transfer, the Resulting Tenant and/or
Resulting Guarantor, if different than the Tenant or Guarantor immediately prior
to such Strong Tenant/Guarantor Transfer, shall assume all of the obligations of
Tenant under the Lease and Guarantor under the Guaranty accruing subsequent to
the effective date of such Strong Tenant/Guarantor Transfer by a written
instrument in form and substance reasonably satisfactory to Landlord (the
“Lease/Guaranty Assumption”); and (iii) no Event of Default shall have occurred
and be continuing hereunder. A Person shall be deemed to have “sufficient
operating experience and history” if, immediately prior to the Strong
Tenant/Guarantor Transfer, such Person (together with its Affiliates and/or
officers, directors and managers) (x) operated or managed (whether directly or
through its operating subsidiary(ies)) at least twelve (12) Facility engaged in
the Business of the Facility (or the number of such Facility operated and/or
managed by Guarantor, whichever is less) and (y) has been in the business of
operating or managing such Facility for at least three (3) years (or for such
period as Guarantor has been in such business, whichever is less). Upon delivery
of the Lease/Guaranty Assumption, Landlord shall release Tenant from any
liability under the Lease and Guarantor from any liability under the Guaranty
first accruing from and after the effective date of such Strong Tenant/Guarantor
Transfer.

 

(c)                                  Notwithstanding Section 16.1 above, Tenant
may, (i) without Landlord’s prior written consent, sublet portions of the
Facility in the ordinary course of Tenant’s business to subtenants of the
Facility for customary uses ancillary to Tenant’s permitted use including,
pharmacy, physical therapy, and sundry providers, and (ii) subject to Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, sublet all or any portion of the Premises, in each case
using a form of sublease reasonably approved by Landlord.

 

(d)                                 Notwithstanding Section 16.1 above and
subject to Tenant’s obligations pursuant to Section 9.2, Tenant shall have the
right from time to time during the Term hereof and without Landlord’s further
approval, written or otherwise, to grant and assign a security interest in
Tenant’s interest in all Tenant Personal Property or other property of Tenant
that is not a part of the Premises to Tenant’s lenders. In addition, Tenant may
grant and assign a mortgage or other security interest in Tenant’s interest in
this Lease to Tenant’s lenders in connection with Tenant’s financing of Tenant’s
interest in this Lease provided that: (i) Tenant pays all reasonable costs,
expenses and charges of Landlord incident to the granting of any such mortgage
or other security interest, including Landlord’s reasonable attorneys’ fees and
expenses and (ii) Landlord has approved, in its reasonable discretion, the form
of leasehold mortgage pursuant to which Tenant is granting a leasehold mortgage
or other security interest in this Lease.

 

(e)                                  Tenant hereby acknowledges that an
assignment, subleasing or other transfer of the Premises or a portion thereof
under this Section 16 will cause Landlord to incur administrative and other
expenses not contemplated under this Lease. Accordingly, prior to or
concurrently with an assignment, sublease or other transfer of the Premises or a
portion thereof pursuant to Section 16.1 or Sections 16.2, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Landlord in
connection with such assignment, sublease, or other similar transfer.

 

(f)                                   In no event shall Tenant sublet any
portion of the Premises on any basis such that the rental to be paid by the
sublessee would be based, in whole or in part, on either the income or profits

 

17

--------------------------------------------------------------------------------


 

derived by the business activities of the sublessee, or any other formula, such
that any portion of the sublease rental received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the U.S. Internal Revenue Code, or any similar or successor provision thereto.

 

17.                               Damage by Fire or Other Casualty. Tenant shall
promptly notify Landlord of any material damage or destruction of any portion of
the Premises and diligently repair or reconstruct such portion of the Premises
in a good and workman like manner to a like or better condition than existed
prior to such damage or destruction in accordance with Section 8.4. So long as
no Event of Default exists, any award of insurance proceeds up to and including
One Hundred Thousand Dollars ($100,000.00) shall be paid directly to Tenant. In
the event that any award of net insurance proceeds payable with respect to the
casualty are in excess of One Hundred Thousand Dollars ($100,000.00), such
insurance proceeds (i) shall be paid directly to Landlord, and (ii) if no Event
of Default exists, shall be made available to Tenant for the repair or
reconstruction of the applicable portion of the Premises subject to the
following disbursement requirements:

 

(a)                                 prior to commencement of restoration, the
architects, contracts, contractors, plans and specifications, payment and
performance bond from the general contractor for the work and a budget for the
restoration shall have been approved by Landlord, which approval shall not be
unreasonably withheld, delayed, or conditioned;

 

(b)                                 Tenant shall possess such additional funds
which Landlord reasonably determines are needed to pay all costs of the repair
or restoration and such Tenant funds shall be made available by Tenant as
required to pay for the costs of the restoration;

 

(c)                                  at the time of any disbursement, except as
permitted pursuant to Section 5.1, no mechanics’ or materialmen’s liens shall
have been filed against any of the Premises and remain undischarged;

 

(d)                                 disbursements shall be made from time to
time (within reasonable time frames to perform and complete the restoration, but
not more frequently than monthly) in an amount not exceeding the cost of the
restoration completed since the last disbursement, upon receipt of
(i) satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the
restoration to date in a good and workmanlike manner in accordance with all
material respects with the contracts, plans and specifications, (ii) waivers of
liens, and (iii) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested; and

 

(e)                                  each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the restoration for which payment is requested, stating the cost
incurred in connection therewith, stating that Tenant has not previously
received payment for such restoration and, upon completion of the restoration,
also stating that the restoration has been fully completed and complies with the
applicable requirements of this Lease.

 

If such proceeds are insufficient, Tenant shall provide the required additional
funds; if such proceeds are more than sufficient, the surplus shall belong and
be paid to Tenant upon completion of the restoration in accordance with the
requirements of this Lease. Tenant shall not have any right under this Lease,
and hereby waives all rights under applicable law, to abate, reduce or offset
rent by reason of any

 

18

--------------------------------------------------------------------------------

 

damage or destruction of any portion of the Premises of any amount by reason of
an insured or uninsured casualty.

 

If at any time during the last two (2) years of the Term, fire or other casualty
shall render the whole or any portion of the Facility untenantable and the
Facility (or any portion thereof) cannot reasonably be expected to be repaired
within two hundred seventy (270) days from the date of such event, then Tenant,
by notice in writing to Landlord within ninety (90) days from the date of such
damage or destruction, may terminate this Lease with respect to the Facility
effective upon a date within thirty (30) days from the date of such notice in
which event (i) the insurance proceeds payable with respect to the casualty to
the Facility (except to the extent related to Tenant Personal Property) shall be
paid to Landlord, and (ii) this Lease shall be deemed terminated as to the
Facility and Minimum Rent and Additional Rent due hereunder shall be reduced by
the product of (x) the amount of the then current Minimum Rent and Additional
Rent, and (y) a fraction, the numerator of which is the portion of Landlord’s
Investment allocated to the Facility and the denominator of which is Landlord’s
Investment.

 

18.          Condemnation. Except as provided to the contrary in this
Section 18, this Lease shall not terminate and shall remain in full force and
effect in the event of a taking or condemnation of the Premises, or any portion
thereof, and Tenant hereby waives all rights under applicable law to abate,
reduce or offset Rent by reason of such taking. If during the Term all or
substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of the Facility is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days of the effective date of such Taking,
terminate this Lease with respect to the Facility and the current Rent shall be
equitably abated as of the effective date of such termination, or (b) in the
case of a Partial Taking, the Rent shall be abated to the same extent as the
resulting diminution in Fair Market Value of the applicable portion of the
Premises. The resulting diminution in Fair Market Value on the effective date of
a Partial Taking shall be as established pursuant to Exhibit B. In the event
this Lease is terminated as to the Facility under this Section 18, then the
Minimum Rent and Additional Rent due hereunder shall be reduced by the product
of (i) the amount of the then current Minimum Rent and Additional Rent, and
(ii) a fraction, the numerator of which is the portion of Landlord’s Investment
allocated to the Facility and the denominator of which is Landlord’s Investment.
Landlord alone shall be entitled to receive and retain any award for a taking or
condemnation other than a temporary taking; provided, however. Tenant shall be
entitled to submit its own claim in the event of any such taking or condemnation
with respect to the value of (u) Tenant’s leasehold interest in any portion of
the Premises, (v) the relocation costs incurred by Tenant as a result thereof,
(w) Tenant Personal Property, (x) other tangible property, (y) moving expenses,
and/or (z) loss of business, if available. In the event of a temporary taking of
less than all or substantially all of the Premises, Tenant shall be entitled to
receive and retain any and all awards for the temporary taking and the Minimum
Rent and Additional Rent due under this Lease shall be not be abated during the
period of such temporary taking.

 

19.          Indemnification. Tenant agrees to protect, indemnify, defend and
save harmless Landlord, its directors, officers, shareholders, agents and
employees (each an “Indemnitee”) from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage (including punitive but excluding consequential damages) of any kind or
nature, including reasonable attorneys’ fees, from any suits, claims or demands,
on account of any matter or thing, action or failure to act arising out of or in
connection with (unless caused by an Indemnitee) this Lease, the Premises or the
operations of Tenant on any portion of the Premises, including (a) the breach by
Tenant

 

19

--------------------------------------------------------------------------------


 

of any of its representations, warranties, covenants or other obligations
hereunder, (b) any Protest, and (c) all known and unknown Environmental
Activities on any portion of the Premises, Hazardous Materials Claims or
violations by Tenant of a Hazardous Materials Law with respect to any portion of
the Premises, except to the extent such Environmental Activities, Hazardous
Materials Claims or violations arise out of any negligent or willful act or
omission of Landlord or its affiliates, employees or agents. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that Landlord
believes is covered by this indemnity, it shall promptly give Tenant written
notice of such matter. If Landlord does not elect to defend the matter with its
own counsel at Tenant’s expense, Tenant shall then defend Landlord at Tenant’s
expense (including Landlord’s reasonable attorneys’ fees and costs) with legal
counsel reasonably satisfactory to Landlord and Tenant’s insurer. The
obligations of Tenant under this Section 19 shall survive any termination,
expiration, or rejection in bankruptcy of this Lease, but only with respect to
matters that arose, occurred, or existed prior to such termination, expiration,
or rejection.

 

20.          Disputes. If any party brings any action to interpret or enforce
this Lease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs. EACH PARTY HEREBY WAIVES ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, INCLUDING RELATIONSHIP OF THE
PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION OF THE PREMISES, OR ANY CLAIM
OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

 

21.          Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Lease shall be in writing and
sent by personal delivery, U.S. certified or registered mail (return receipt
requested, postage prepaid) or FedEx or similar generally recognized overnight
carrier regularly providing proof of delivery, addressed as follows:

 

*If to Tenant, which has appointed

If to Landlord:

Radiation Therapy Services, Inc.

 

as agent/attorney-in-fact:

 

 

 

Radiation Therapy Services, Inc.

Theriac - Macomb, LLC

2270 Colonial Blvd.

5292 Summerlin Commons Way

Ft. Myers, Florida 33907

Suite 1103

Attn: Chief Financial Officer

Ft. Myers, Florida 33907

 

--------------------------------------------------------------------------------

*Name of Tenant

Attn: Jay Bunnell

 

Facsimile: (239) 936-5485

 

 

With a copy to:

With a copy to:

 

 

Kirkland & Ellis, LLP

Henderson Franklin Law Firm

300 North LaSalle

P.O. Box 280

Chicago, IL 60654

1715 Monroe Street

Attn: John G. Caruso, Esq.

Ft. Myers, FL 33901

Facsimile: (312)862-2200

Attn: Bruce E. Sands, Esq.

 

Facsimile: (239)344-1546

 

20

--------------------------------------------------------------------------------


 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

22.          Miscellaneous. Since each party has been represented by counsel and
this Lease has been freely and fairly negotiated, all provisions shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party. While nothing contained in this Lease should be deemed or
construed to constitute an extension of credit by Landlord to Tenant, if a
portion of any payment made to Landlord is deemed to violate any applicable laws
regarding usury, such portion shall be held by Landlord to pay the future
obligations of Tenant as such obligations arise and if Tenant discharges and
performs all obligations hereunder, such funds will be reimbursed (without
interest) to Tenant on the Termination Date. If any part of this Lease shall be
determined to be invalid or unenforceable, the remainder shall nevertheless
continue in full force and effect. Time is of the essence, and whenever action
must be taken (including the giving of notice or the delivery of documents)
hereunder during a certain period of time or by a particular date that ends or
occurs on a Saturday, Sunday or federal holiday, then such period or date shall
be extended until the immediately following Business Day. Whenever the words
“including”, “include” or “includes” are used in this Lease, they shall be
interpreted in a non-exclusive manner as though the words “without limitation”
immediately followed. Whenever the words day or days are used in this Lease,
they shall mean “calendar day” or “calendar days” unless expressly provided to
the contrary. The titles and headings in this Lease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
mean a section of this Lease (including all subsections), to any “Exhibit” or
“Schedule” mean an exhibit or schedule attached hereto or to “Medicare” or
“Medicaid” mean such programs and shall include any successor program. If more
than one Person is Tenant hereunder, their liability and obligations hereunder
shall be joint and several. Promptly upon the request of either party and at its
expense, the parties shall prepare, enter into and record a suitable short form
memorandum of this Lease. This Lease (a) contains the entire agreement of the
parties as to the subject matter hereof and supersedes all prior or
contemporaneous verbal or written agreements or understandings, (b) may be
executed in one or more facsimile or electronic counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document, (c) may only be amended by a writing executed by the parties,
(d) shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties, (e) shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to the conflict of laws rules thereof, provided that the law of the State
in which the Facility is located (each a “Situs State”) shall govern procedures
for enforcing, in the respective Situs State, provisional and other remedies
directly related to the Facility and related personal property as may be
required pursuant to the law of such Situs State, including without limitation
the appointment of a receiver; and, further provided that the law of the Situs
State also applies to the extent, but only to the extent, necessary to create,
perfect and foreclose the security interests and liens created under this Lease,
and (f) incorporates by this reference any Exhibits and Schedules attached
hereto.

 

21

--------------------------------------------------------------------------------


 

23.          Right of First Refusal.

 

(a)           During the Term and subject to the terms and conditions and except
as otherwise expressly provided in this Section 23. Tenant shall have a right of
first refusal to purchase the entire Property subject to a Third Party Offer (as
defined below). Within five (5) Business Days of Landlord’s decision to accept a
Third Party Offer (or its acceptance of such offer subject to the right of first
refusal granted herein) Landlord shall deliver to Tenant a written notice (the
“Offer Notice”) (i) stating that Landlord is prepared to accept (or has already
accepted subject to the right of first refusal granted herein) the applicable
Third Party Offer, (ii) identifying the Facility, and (iii) describing the
material terms and conditions (including purchase price and earnest money
deposit) under which the third party proposes to purchase the Facility.

 

(b)           As used herein, “Third Party Offer” shall mean a written offer,
proposal, letter of intent or similar instrument setting forth the material
terms and conditions under which a third party which is not an Affiliate of
Landlord proposes to enter into a purchase of the Property.

 

(c)           Tenant shall have fifteen (15) Business Days from its receipt of
an Offer Notice to elect to purchase the Facility by delivery of written notice
of such election to Landlord (the “Purchase Notice”). For the avoidance of
doubt, Tenant may only elect to purchase all of the Facility and may not elect
to purchase some but not all of the Facility.

 

(d)           Landlord and Tenant shall have a period of thirty (30) days from
Landlord’s receipt of the Purchase Notice (the “Purchase Agreement Period”) to
negotiate in good faith a purchase and sale agreement and related documentation
necessary to complete the disposition of the Facility (the “Purchase
Documentation”). The Purchase Documentation shall contain the purchase price,
earnest money deposit, and other material terms and conditions contained in the
Third Party Offer. In the event Landlord and Tenant enter into the Purchase
Documentation within the Purchase Agreement Period, then the transaction that is
the subject of such Purchase Documentation shall be consummated within thirty
(30) days of the execution thereof (the “Closing Date”).

 

(e)           In the event that (i) Tenant does not timely provide the Purchase
Notice, (ii) Landlord and Tenant are unable to agree upon the Purchase
Documentation within the Purchase Agreement Period, or (iii) following execution
of the Purchase Documentation, the transaction that is the subject thereof is
not consummated on or before the Closing Date as a result of a default by Tenant
in its obligations under the Purchase Documentation, then Landlord shall be free
to sell the Facility to the third party who submitted the Third Party Offer on
terms not materially more favorable to the acquiring party than are set forth in
the applicable Third Party Offer. If such sale is not consummated within thirty
(30) days following the Purchase Agreement Period, or if at any time Landlord
agrees with such third party to modify the terms of the proposed transaction in
a manner materially more favorable to the third party, Tenant’s right of first
refusal as granted herein shall be reinstituted and Landlord shall give Tenant
prompt written notice of the same.

 

(f)            Notwithstanding anything in this Section 23 which may be
construed or interpreted to the contrary, the terms of this Section 23
(including the right of first refusal granted herein) shall not apply to any of
the following: (i) any sale, transfer, or other disposition of the Premises or
any portion thereof to any Affiliate, parent, or subsidiary of Landlord or to a
joint venture entity, relationship, partnership or similar business arrangement
in which Landlord or any of Landlord’s Affiliates is the managing member or
general partner and holds at least a twenty five percent (25%) equity ownership
interest, (ii) to any merger, business combination, or similar transaction
involving all or substantially all of the assets of Landlord and its Affiliates;
or (iii) any judicial or non-judicial foreclosure sale or deed in

 

22

--------------------------------------------------------------------------------


 

lieu of foreclosure pursuant to any mortgage or deed of trust now or hereafter
encumbering the Premises or any portion thereof in favor of an unaffiliated
third party.

 

(g)           In the event Tenant purchases the Facility pursuant to this
Section 23, this Lease shall terminate as to the Facility and the Minimum Rent
and Additional Rent due hereunder shall be reduced by the product of (i) the
amount of the then current Minimum Rent and Additional Rent, and (ii) a
fraction, the numerator of which is the portion of Landlord’s Investment
allocable to the Facility and the denominator of which is Landlord’s Investment.

 

24.          Tax Treatment; Reporting. Landlord and Tenant each acknowledge that
each shall treat this transaction as a true lease for state law purposes and
shall report this transaction as a lease for Federal income tax purposes. For
Federal income tax purposes each shall report this Lease as a true lease with
Landlord as the owner of the Premises and Tenant as the lessee of such Premises
including: (1) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Premises, (2) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code, and (3) Landlord
reporting the Rent payments as rental income. For the avoidance of doubt,
nothing in this Lease shall be deemed to constitute a guaranty, warranty or
representation by either Landlord or Tenant as to the actual treatment of this
transaction for state law purposes and for federal income tax purposes.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.

 

Signed, sealed and delivered in the presence of:

 

 

 

TENANT:

 

 

 

 

 

Michigan Radiation Therapy Management Services, Inc., a Michigan corporation

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Bryan J. Carey

Witness #1 Signature

 

 

Bryan J. Carey, Senior Vice President

 

 

 

 

[ILLEGIBLE]

 

 

Witness #1 Typed/Printed Name

 

 

 

 

 

/s/ Debra J Guild

 

 

Witness #2 Signature

 

 

 

 

 

Debra J Guild

 

 

Witness #2 Typed/Printed Name

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

Theriac - Macomb, LLC, a Florida limited liability company

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

TEM, LLC, a Florida limited liability company, its

Witness #1 Signature

 

 

Manager

 

 

 

(FL Document # L06000088324)

[ILLEGIBLE]

 

 

 

Witness #1 Typed/Printed Name

 

 

 

 

 

 

 

/s/ Debra J Guild

 

 

 

Witness #2 Signature

 

 

By:

/s/ Daniel E. Dosoretz

 

 

 

 

Daniel E. Dosoretz, Managing Member

Debra J Guild

 

 

 

 

Witness #2 Typed/Printed Name

 

 

 

 

24

--------------------------------------------------------------------------------


 

THE GUARANTOR IS MADE A PARTY HERETO SOLELY AS TO ITS ACKNOWLEDGMENTS AND
OBLIGATIONS UNDER THE INTRODUCTORY PARAGRAPHS TO THIS LEASE:

 

Signed, sealed and delivered in the presence of:

GUARANTOR:

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Bryan J. Carey

Witness #1 Signature

 

 

Bryan J. Carey, Senior Vice President

 

 

 

 

[ILLEGIBLE]

 

 

Witness #1 Typed/Printed Name

 

 

 

 

 

/s/ Debra J Guild

 

 

Witness #2 Signature

 

 

 

 

 

Debra J Guild

 

 

Witness #2 Typed/Printed Name

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Land in the Township of Macomb, County of Macomb, State of Michigan:

 

Part of the Southwest quarter of Section 32, Town 3 North, Range 13 East,
described as: Commencing at the South quarter post of Section 32 and the
Southeast corner of “MARGATE ESTATES SUB.” as recorded in Liber 75, Page 2, of
Plats, Macomb County Records; thence along the South line of Section 32 and the
South line of “MARGATE ESTATES SUB.”, North 88 degrees, 19 minutes, 25 seconds
West 308.89 feet to the Southwest corner of “MARGATE ESTATES SUB.”, thence along
the West line of “MARGATE ESTATES SUB.”, North 01 degree, 15 minutes, 27 seconds
East 285.01 feet to the North line of M-59 and the point of beginning; thence
North 88 degrees, 19 minutes, 25 seconds West 380.00 feet; thence North 01
degree, 15 minutes, 27 seconds East 214.99 feet to the South line of “MARGATE
ESTATES SUB.”, thence along the said line South 88 degrees, 19 minutes, 25
seconds East 380.00 feet to the West line of “MARGATE ESTATES SUB.”, thence
along said line South 01 degree, 15 minutes, 27 seconds West 214.99 feet to the
North line of M-59 and the point of beginning.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FAIR MARKET VALUE

 

“Fair Market Value” or “Fair Market Rent” means the fair market value (or fair
market rent, as applicable) of the Premises or applicable portion thereof on a
specified date as agreed to by the parties, or failing such agreement within ten
(10) days of such date, as established pursuant the following appraisal process.
Each party shall within ten (10) days after written demand by the other select
one MAI Appraiser to participate in the determination of Fair Market Value or
Fair Market Rent, as applicable. For all purposes under this Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value (or, as applicable, Fair Market Rent) of the Premises or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. To the extent consistent with sound appraisal practices as then
existing at the time of any such appraisal, and if requested by Landlord, such
appraisal shall be made on a basis consistent with the basis on which the
Premises or applicable portion thereof were appraised at the time of their
acquisition by Landlord. Tenant shall pay the fees and expenses of any MAI
Appraiser retained pursuant to this Exhibit.

 

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value (or, as applicable, fair market rent) of
the Premises or applicable portion thereof in accordance with the provisions of
this Exhibit and the Fair Market Value (or Fair Market Rent) so determined shall
be binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply at
Tenant’s expense to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser.

 

Within five(5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value (or, as applicable,
fair market rent) of the Premises or applicable portion thereof. If a majority
are unable to determine the fair market value (or fair market rent) at such
meeting, the three (3) appraisals shall be added together and their total
divided by three (3). The resulting quotient shall be the Fair Market Value (or,
as applicable, Fair Market Rent). If, however, either or both of the low
appraisal or the high appraisal are more than ten percent (10%) lower or higher
than the middle appraisal, any such lower or higher appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two (2)
appraisals shall be added together and their total divided by two (2), and the
resulting quotient shall be such Fair Market Value (or, as applicable, Fair
Market Rent). If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such Fair Market Value (or
Fair Market Rent). In any event, the result of the foregoing appraisal process
shall be final and binding.

 

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of Facility
similar to the Premises or applicable portion thereof and is certified as a
member of the American Institute of Real Estate Appraisers or certified as a
SRPA by the

 

27

--------------------------------------------------------------------------------


 

Society of Real Estate Appraisers, or, if such organizations no longer exist or
certify appraisers, such successor organization or such other organization as is
approved by Landlord.

 

28

--------------------------------------------------------------------------------

 

EXHIBIT C

 

PERMITTED EXCEPTIONS

 

1.                                      The standard printed exceptions,
conditions and exclusions from coverage contained in the standard coverage
owner’s title policy then prevailing in use at the title company that
consummates the sale transaction.

 

2.                                      Any matters which an accurate survey of
the Premises may show.

 

3.                                      Real property taxes and assessments.

 

4.                                      Any matters shown as title exceptions in
the ALTA Owner’s Policy of Title Insurance obtained by Landlord in connection
with its acquisition of the Premises.

 

5.                                      Such other matters burdening the
Premises which were created with the consent or knowledge of Tenant or arising
out of Tenant’s acts or omissions.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTAIN DEFINITIONS

 

For purposes of this Lease, the following terms and words shall have the
specified meanings:

 

ENVIRONMENTAL DEFINITIONS

 

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

 

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants as to which liability or
standards of conduct are imposed under Hazardous Materials Laws, which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority because
of its dangerous or deleterious properties or characteristics or would pose a
hazard to the health and safety of the occupants of any portion of the Premises
or the owners and/or occupants of property adjacent to or surrounding any
portion of the Premises, including, without limitation, any materials or
substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, claims or orders
threatened, completed or instituted pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

 

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules having the force and effect of law, or orders relating to the environment,
health and safety, Environmental Activities, Hazardous Materials, air and water
quality, waste disposal and other environmental matters.

 

OTHER DEFINITIONS

 

“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banks in the City of New York, New York, or
in the municipality wherein the Facility is located are closed.

 

30

--------------------------------------------------------------------------------


 

“CC&R’s” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising the Facility.

 

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

 

“Consumer Price Index or CPI” shall mean the Consumer Price Index as now
published by the U.S. Bureau of Labor Statistics under the caption: “United
States City Average for Urban Wage Earners and Clerical Workers All Items,” or
any revision or equivalent thereof hereafter published by that Bureau, or if
there ceases to be any such publication, any substantially equivalent Price
Index generally recognized as authoritative, designated by Landlord.

 

“Debt to Equity Ratio” shall mean the ratio of Total Liabilities to Net Worth.

 

“Medical Waste” shall mean all medical waste as defined by California Health and
Safety Code §117690, as amended or supplemented. If a Situs State has a
comparable statute that defines “medical waste”, Medical Waste for purposes of
all Facility in such Situs State shall have the meaning set forth in such
statute.

 

“Landlord’s Investment” shall mean, as to any particular Facility, the amount
shown for the Facility on Exhibit F hereof.

 

“Net Worth” means with respect to any Person, the amount by which such Person’s
Total Assets exceeds Total Liabilities.

 

“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.

 

“Total Assets” means all assets of a Person determined on a consolidated basis
in accordance with generally accepted accounting principles.

 

“Total Liabilities” means all liabilities of a Person (excluding deferred tax
liability) determined on a consolidated basis in accordance with generally
accepted accounting principles.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied.

 

During the Term, Tenant shall deliver to Landlord, prior to one hundred twenty
(120) days after the close of each fiscal year of Tenant, Guarantor or any
Resulting Guarantor annual audited financial statements of Tenant, Guarantor or
any Resulting Guarantor, commencing with the fiscal year including the date of
commencement of the Term, certified by a nationally recognized firm of
independent certified public accountants. In addition, Tenant shall also furnish
to Landlord prior to sixty (60) days after the end of each of the three
remaining quarters, unaudited financial statements and all other quarterly
reports of Tenant, Guarantor or any Resulting Guarantor, certified by their
respective chief financial officers, and all filings, if any, of Form 10-K,
Form 10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other law.

 

If, for whatever reason, the financial results of Tenant do not appear, or are
not included, in the consolidated financial statements required to be provided
to Landlord pursuant to the foregoing paragraph, then Tenant shall also deliver
to Landlord Tenant’s financial statements meeting the same requirements and
within the same timeframes as required for Holdings pursuant to the foregoing
paragraph.

 

All financial statements shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied (i) by an opinion
of the accounting firm preparing such statements stating that (A) there are no
qualifications as to the scope of the audit and (B) the audit was performed in
accordance with GAAP and (ii) by the affidavit of the president or a vice
president (or officer, director or manager of a similar position) of Tenant,
dated within five (5) days of the delivery of such statement, stating that
(C) the affiant knows of no Event of Default, or event which, upon notice or the
passage of time or both, would become an Event of Default which has occurred and
is continuing hereunder or, if any such event has occurred and is continuing,
specifying the nature and period of existence thereof and what action Tenant has
taken or proposes to take with respect thereto and (D) except as otherwise
specified in such affidavit, that to affiant’s knowledge Tenant has fulfilled
all of its obligations under this Lease which are required to be fulfilled on or
prior to the date of such affidavit. All financial statements shall be sent via
email to Landlord at jay@theriacenterprises.com or to such other email address
which Landlord shall, in writing, direct.

 

On or before the date that is forty-five (45) days after the end of each
calendar quarter, Tenant shall deliver to Landlord quarterly profit and loss
reports concerning the Business at the Facility and the combined Facility in
this Lease. Such reports shall be in substantially the same form as delivered by
Tenant to Landlord in connection with Landlord’s acquisition of the Premises and
shall contain a level of detail reasonably satisfactory to Landlord. Such
reports shall be sent via email to Landlord at jay@theriacenterprises.com or to
such other email address which Landlord shall, in writing, direct.

 

Tenant shall furnish to Landlord within ten (10) days of receipt written notice
of any of the following: (i) any material violation of any federal, state, or
local licensing or reimbursement certification statute or regulation, including
Medicare or Medicaid, (ii) any suspension, termination or restriction placed on
Tenant or any portion of the Premises or the operation of any portion of the
Business

 

32

--------------------------------------------------------------------------------


 

which would have a material adverse effect on the operation of the Business at
the Facility, and (iii) any material violation of any permit, approval or
certification in connection with any portion of the Premises or any portion of
the Business, by any federal, state, or local authority, including Medicare or
Medicaid, if applicable.

 

Tenant shall, on or before the date that is sixty (60) days prior to the
beginning of each fiscal year of Holdings, provide Landlord with an annual
operating budget covering the operations of Holdings for the forthcoming fiscal
year. If, for whatever reason, the operating budget of Holdings would not
include and cover the operations of Tenant for the forthcoming fiscal year, then
Tenant shall deliver to Landlord, within sixty (60) days after the beginning of
Tenant’s fiscal year, an annual operating budget covering the operations of
Tenant for such fiscal year.

 

33

--------------------------------------------------------------------------------

 

EXHIBIT F

 

LANDLORD’S INVESTMENT

 

 

 

 

 

 

 

 

 

Landlord’s

 

#

 

Location

 

Street Address

 

State

 

Investment

 

 

 

 

 

 

 

 

 

 

 

1

 

Macomb

 

17375 Hall Road, Macomb

 

MI

 

$

2,650,000.00

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT G

 

THIRD PARTY LEASES IN MACOMB PROPERTY

 

Tenant

 

Square Feet

 

Annual Base Rent

 

Additional Rent

 

 

 

 

 

 

 

 

 

Northeast Surgical Group

 

3,914

 

$

90,000.00

 

Actual Expenses /% Share

 

 

 

 

 

 

 

 

 

Tri-County Urology

 

3,914

 

$

90,000.00

 

Actual Expenses /% Share

 

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DESCRIPTION OF PREMISES/FACILITY WITHIN THE BUILDING

 

Suite 100 of the Building consisting of 7,804 rentable square feet.

 

36

--------------------------------------------------------------------------------
